ITEMID: 001-77862
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MOLANDER v. FINLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed;Costs and expenses award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1951 and lives in Helsinki.
5. On 4 June 1993 an article entitled “Experts have doubts about the impartiality of the child ombudsman. Children are weapons in bitter disputes.” was published in a magazine S. The article, written by a free-lance journalist N., concerned the applicant and her work.
6. On 21 October 1993 the applicant instituted criminal proceedings against N., the editor-in-chief of the magazine, F., and the publishing company Yhtyneet Kuvalehdet Oy before the then City Court (raastuvanoikeus, rådstuvurätt) of Helsinki, for public defamation, alleging that the article insulted and defamed her professional experience. On 3 March 1994 the court dismissed the action. It referred to the amendments to the Freedom of the Press Act (painovapauslaki, tryckfrihetslag), according to which the proceedings should have been initiated before the District Court (käräjäoikeus, tingsrätten) of Espoo. Apparently the applicant’s counsel failed to lodge new charges in time.
7. On 19 November 1996 the applicant instituted criminal-based civil proceedings against N., F. and the publishing company before the District Court of Espoo, requesting compensation for non-pecuniary damage of 150,000 Finnish Marks (FIM, amounting to 25,231 euros (EUR)) for mental distress and suffering due to the allegedly incriminating and insulting nature of the article.
8. The defendants lodged a counterclaim, which was served on the applicant on 3 March 1997. She lodged an additional claim on 13 August 1997.
9. The defendants served their written submissions on 20 October 1997. On 22 January 1998 the applicant submitted further written submissions.
10. On 1 September 1998 the District Court held a preparatory hearing.
11. On 29 September 1998 the District Court held the principal trial, which terminated on 5 October 1998 after a hearing, which last three days.
12. By its judgment of 6 November 1998 the District Court rejected the applicant’s claims and ordered her to reimburse the defendants’ legal costs. She appealed to the Court of Appeal (hovioikeus, hovrätten) of Helsinki.
13. On 6 November 1998 the applicant’s counsel requested an extension of the time-limit for the appeal. This was extended to 8 January 1999. On 12 January 1999 the applicant lodged her appeal documents.
14. On 15 March 1999 the applicant requested the Court of Appeal to suspend the enforcement of the District Court’s judgment.
15. On 7 April 1999 the Court of Appeal dismissed her request.
16. On 9 April 1999 the Court of Appeal invited the parties to submit written observations. These were received on 30 April and 3 May 1999.
17. On 25 October 2000 the applicant submitted further written evidence.
18. On 29 December 2000 the Court of Appeal requested the defendants to submit their observations on the further evidence and the applicant to submit her comments on the new witnesses proposed by the defendants. It informed the parties that there would be an oral hearing and proposed dates in March 2001.
19. According to the Government, the dates fixed had to be vacated due to the unavailability of the parties. The hearing took place instead on 4, 7 and 8 June 2001. The parties were told that the judgment would be delivered on 5 October 2001. This however was postponed due to the illness of one of the judges.
20. On 2 November 2001 the Court of Appeal revoked the judgment of the District Court, finding a part of the article to be defamatory. It ordered the defendants to pay the applicant 20,000 FIM (EUR 3,364) plus interest for non-pecuniary damage caused by the defamation. It further ordered that both parties should bear their own legal costs incurred before the domestic courts.
21. On 2 January 2002 the applicant sought leave to appeal from the Supreme Court and lodged further submissions on 24 September 2002. On 30 September 2002 the Supreme Court refused leave to appeal.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
